

117 HRES 518 IH: United States Postal Service 50th Anniversary Resolution
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 518IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mrs. Lawrence (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Connolly, Mr. Lynch, Ms. Adams, Mr. San Nicolas, Ms. DelBene, Mr. Cicilline, and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCommemorating the 50th anniversary of the establishment of the United States Postal Service and recognizing their service to the United States of America.Whereas the Continental Congress appointed Benjamin Franklin to be the first Postmaster General in 1775;Whereas the Postal Service is explicitly mentioned in the Constitution of the United States of America;Whereas the Postal Service is entirely self-sufficient, receiving no tax dollars for operating expenses; Whereas the United States Post Office Department was created by the Postal Service Act in 1792;Whereas the Post Office Department was officially recognized as a Cabinet Department between 1872 and 1971;Whereas the United States Post Office Department was reorganized into the United States Postal Service by the Postal Reorganization Act of 1970;Whereas the United States Postal Service first began operations on July 1, 1971;Whereas President Richard Nixon proclaimed July 1, 1971, as National Postal Service Day;Whereas, for more than two centuries, the Postal Service has delivered parcels across the country;Whereas the Postal Service processes nearly 430,000,000 pieces of mail each day and handles 43 percent of the world’s mail volume;Whereas the Postal Service serves over 161,000,000 addresses in the United States, covering every State, city, and town;Whereas the Postal Service operates over 34,000 retail locations around the country;Whereas the Postal Service employs more than 600,000 dedicated workers, including 73,000 veterans;Whereas the Postal Service routinely has one of the highest approval ratings of any agency or entity in the Federal Government; andWhereas the dedicated employees of the Postal Service exemplified their service to this country during the COVID–19 pandemic, serving as a critical lifeline for Americans: Now, therefore, be it1.Short titleThis resolution may be cited as the United States Postal Service 50th Anniversary Resolution or the USPS 50th Anniversary Resolution.2.USPS 50th AnniversaryThat the House of Representatives—(1)recognizes the 50th anniversary of the establishment of the United States Postal Service;(2)recognizes the United States Postal Service for the critical role it plays in connecting Americans across the country and around the globe; and(3)applauds the employees of the United States Postal Service for their dedication and service to the country.